Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 1 of 12 PagelD# 1

IN THE UNITED STATE DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

(ALEXANDRIA DIVISION)
KWANG OK SUH,
19771 Spyglass Hill Court
Ashburn, Virginia 20147
Plaintiff,
v. : Civil Action No.:
AGAPE HEALTH MANAGEMENT, INC, : REQUEST FOR JURY TRIAL

d/b/a Agape Adult Day & Home Care
6349 Lincolnia Road
Alexandria, Virginia, 22312

Serve: Registered Agent
Dong Chul Choi
6349 Lincolnia Road
Alexandria, Virginia, 22312
and
DONG CHUL CHOI,
6349 Lincolnia Road
Alexandria, Virginia, 22312
And
SUN OK LEE,
6349 Lincolnia Road
Alexandria, Virginia, 22312
Defendants.
COMPLAINT
COMES NOW the Plaintiff, KWANG OK SUH (hereinafter referred to as
“Plaintiff’), by and through her attorneys, Richard F. MacDowell, Jr. and MacDowell Law
Group, P.C., hereby files this Complaint against Defendant AGAPE HEALTH
MANAGEMENT, INC., doing business as and also known as Agape Adult Day & Home

Care (hereinafter “Agape Health”) and DONG CHUL CHOI, (hereinafter “Choi”), personally
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 2 of 12 PagelD# 2

and as an Owner and President of Agape Health, and SUN OK LEE (hereinafter “Lee”),
personally and as an Owner of Agape Health, (collectively “Defendants”), to recover unpaid
wages, recover overtime wages, liquidated damages, reasonable attorney's fees under the Fair
Labor Standards Act 29 U.S.C. § 201, et seg. (“FLSA”), and the Virginia Minimum Wage Act
("VMWA") Virginia Code Ann. § 40.1-28.8, et seq., stating as follows:

NATURE OF ACTION

Js The Plaintiff is a former employee of Defendants AGAPE HEALTH
MANAGEMENT, INC. (doing business as and also known as Agape Adult Day & Home
Care), and DONG CHUL CHOI, the owner, C.E.O. and president of Agape Health, and SUN
OK LEE, an owner of Agape Health, and alleges that these three Defendants intentionally and
willfully violated the overtime provisions of the Fair Labor Standards Act 29 U.S.C. § 201, et
seq., (the "FLSA").

2, Plaintiff alleges, on behalf of herself under the provisions of the Federal Labor
Standard Act ("FLSA") 29 U.S.C. §216(b), that she is entitled to (i) unpaid regular wages and
unpaid wages for overtime work for which she did not receive overtime premium pay, as
required by the FLSA; and (ii) liquidated damages, declaratory relief, costs, interest and
attorneys’ fees pursuant to the applicable statutes.

cn Plaintiff further alleges the Defendants breached the terms of the contract of
employment between the parties by failing to pay unpaid regular wages and unpaid wages for
overtime work for which she did not receive overtime premium pay.

JURISDICTION & VENUE
4, This Court has subject matter jurisdiction over the causes of action alleged in

this Complaint pursuant to 28 U.S.C. § 1331 and § 1367, and 29 U.S.C. § 216,
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 3 of 12 PagelD# 3

5. This Court has jurisdiction over the federal law claim asserted in this action
under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

6. This Court has personal jurisdiction over the Defendant Choi, because he is
and was engaged in business within the State of Virginia, and the events complained of
occurred in the Eastern District of Virginia.

7. This Court has personal jurisdiction over the Defendant Lee, because she is
and was engaged in business within the State of Virginia, and the events complained of
occurred in the Eastern District of Virginia.

8. This Court has personal jurisdiction over the Defendant Agape Health because
it was engaged in business within the State of Virginia, and the events complained of occurred
in the Eastern District of Virginia.

9. Venue is proper in this Court under 28 U.S.C. § 1391(b) since all of the
Defendants have their place of business in this county and jurisdiction, and the unlawful acts
occurred herein.

PARTIES

10, Plaintiff is a natural person and adult resident of Virginia. By acting as the
named plaintiff, Plaintiff does hereby consent to participate as plaintiff in a case under the
FLSA and for all other recover sought in this action under Federal and Virginia law.

11, Defendant Agape Health is a Virginia Corporation formed under the laws of
Virginia. At all times relevant to this action, All Defendants engaged in business activities and
employed the Plaintiff in Fairfax County, Virginia.

12. Defendants Dong Chul Choi and Sun Ok Lee are the owners of Agape

Health, and Choi is the President and Resident Agent.
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 4 of 12 PagelD# 4

13. Upon information and belief, Agape Health is a closely held corporation whose
owners, Choi and Lee, are directly involved the operations and management of Agape Health.

14. Plaintiff was an employee of Agape Health, located at 6349 Lincolnia Road,
Alexandria, Virginia 22312, for the period of November 28, 2016 through April 28, 2019.

15. | Throughout the course of her employment, Plaintiff was paid wages below the
legal minimum wage as required by federal and state law. In addition, Plaintiff was not paid
her proper overtime pay in accordance with federal and state law.

16. The Plaintiff regularly and customarily performed work for Agape Health in
excess of forty (40) hours per week at the specific instructions and requirement of Agape
Health, but she was not paid the proper overtime wages by either employer.

17. The performance of work by the Plaintiff in excess of forty (40) hours per
week work was an express condition of Plaintiffs continued employment with both
employers.

18. Throughout Plaintiff's employment with Defendants Agape Health,
Defendants paid Plaintiff an amount below the agreed amount of $11.50 per hour for all
regular hours worked, and Defendants failed to render overtime pay at the rate of time and a
half, $17.25 per hour as required under the parties’ agreement and the FLSA.

19. Plaintiff brings this action to collect her unpaid lawful minimum wages,
including overtime wages. Plaintiff worked an average of 64 hours per week and was not
properly compensated for the overtime hours that she worked, The Defendants willfully
violated the clear and well-established overtime provisions of the FLSA. Plaintiff seeks

attorneys’ fees and costs.
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 5 of 12 PagelD# 5

20. Each Defendant is an "employer" within the meaning of the FLSA and the
VMWA.

21. Defendants have at least two or more employees who are engaged in
commerce, handle, sell or otherwise work on goods or materials that have moved in
or were produced for commerce. Defendants negotiate and purchase from producers
and suppliers who operate in interstate commerce and serve customers in interstate
commerce.

22.  Atall times relevant, Defendants constituted an "enterprise" within the
meaning of 29 U.S.C. § 203(r).

23. Atall times relevant to this cause of action, Agape Health had annual gross
volume of sales made or business done, in an amount exceeding $500,000.00.

24. At all times relevant to this cause of action, Choi and Lee controlled the day
to day operations of Agape Health.

25.  Atall times relevant to this cause of action, Choi and Lee had the power to
hire, fire, suspend, and discipline Plaintiff while she worked at Agape Health.

26. Choi and Lee supervised Plaintiff directly and indirectly while she
worked at Agape Health.

27. Choi directly or indirectly set and controlled Plaintiff's work schedule
or had the power to do so while she worked at Agape Health.

28. Choi and Lee directly or indirectly set and determined the rate and
method of Plaintiffs pay or had the power to do so while she worked at Agape

Health.
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 6 of 12 PagelD# 6

29. Choi and Lee are considered employers for purposes of individual
liability because of each person’s intrinsic involvement in the business of Agape
Health.

30. Plaintiff was employed by Defendants Agape Health and Choi and Lee as a
home care provider/caregiver from November 28, 2016 through April 28, 2019 (the
"Employment Period").

31. At the beginning of her employment, Agape Health and Plaintiff agreed to
compensate her at the rate of $11.50 per regular hour, plus overtime pay.

32. During the Employment Period, Plaintiff was paid at the rate of $9.68 per hour
for regular hours worked and $14.53 for overtime hours worked, for the period of November
28, 2016 through September 17, 2018. The Plaintiff worked every day, Monday through
Friday, from 2:30 p.m. to 10:30 p.m., and Saturday through Sunday, from 8:00 a.m. to 8:00
p.m., which totaled 40 regular hours per week and 24 overtime hours per week.

33. During the Employment Period, Plaintiff was paid at the rate of $10.06 per
hour for regular hours worked and $15.09 for overtime hours worked, for the period of
September 18, 2018 through December 9, 2018. The Plaintiff worked every day, Monday
through Friday, from 2:30 p.m. to 10:30 p.m., and Saturday through Sunday, from 8:00 a.m.
to 8:00 p.m., which totaled 40 regular hours per week and 24 overtime hours per week.

34. Without explanation or justification, Defendants reduced Plaintiff's hourly rate
of pay on December 10, 2018, down to $9.68 per hour for regular hours worked and $14.53
for overtime hours worked, for the period of December 11, 2018 through April 28, 2019. The

Plaintiff worked every day, Monday through Friday, from 2:30 p.m. to 10:30 p.m., and
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 7 of 12 PagelD# 7

Saturday through Sunday, from 8:00 a.m. to 8:00 p.m., which totaled 40 regular hours per
week and 24 overtime hours per week.

35. The Plaintiff was not fully and properly paid for the regular wages and the
overtime wages for the work she performed for the Defendants.

36. The Plaintiff was not required to possess any specialized skills in order to do
her assigned work for the Defendants.

37. The Plaintiff did not have to supply her own tools or equipment in connection
with her work for the Defendants.

38. The Plaintiff performed manual labor for Defendants as a home health care
worker, which included but was not limited to picking up patients, pushing patients in
wheelchairs, assisting patients in and out of beds and chairs, assisting patients in using

bathroom facilities, assisting patients in taking their medications, and other related tasks.

39. The Plaintiff was required to report to work ata certain time.

40. The Plaintiff did not control her schedule, which was set by the Defendants.

41. | The Defendants were at all times relevant hereto engaged in interstate
commerce.

42. The annual gross sales of the Agape Health business each exceeded

$500,000.00 per annum.
43. Choi and Lee directly or indirectly set and controlled Plaintiff's work schedule
or had the power to control her schedule by virtue of each’s management over the entire

Agape Health business apparatus.
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 8 of 12 PagelD# 8

44. Choi and Lee directly or indirectly set and determined the rate and method of
Plaintiff's pay or had the power to determine her pay by virtue of each’s management over the
entire Agape Health business apparatus.

45. Choi and Lee each had the indirect power and authority to discipline Plaintiff.

46. Choi and Lee each exercised indirect authority over the terms and conditions
of Plaintiff's employment and how much and the manner in which Plaintiff was paid.

47. Choi and Lee directly or indirectly hired Plaintiff.

48. Choi and Lee were directly or indirectly in charge of paying employees.

49, Choi and Lee directly or indirectly told Plaintiff where to work and when to
work,

50. All of the Defendants, during all relevant times, were subject to the FLSA due
to the nature of their business and revenues earned.

Sih. All of the Defendants held Plaintiff out as an employee.

52. All of the Defendants employed and paid Plaintiff as their employee.

53. All of the Defendants are employers within the meaning of the term of the Fair
Labor Standards Act, 29 U.S.C. § 203(d).

54. Choi and Lee are considered employers for purposes of individual liability
under the FLSA because of their intrinsic involvement in the business.

55. Plaintiff was employed by Defendants Agape Health, Choi, and Lee, for
approximately two and a half years beginning on November 28, 2016 through April 28, 2019.

56. Plaintiff is owed approximately $17,007.29 in unpaid regular and overtime

wages from her work at Agape Health, while working for Agape Health, Choi, and Lee.
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 9 of 12 PagelD# 9

57. All the Defendants willfully failed and refused to pay to Plaintiff in violation
of federal law.

58. | Upon information and belief, none of the Defendants ever obtained legal
advice that its overtime pay practices and/or policies were compliant with federal wage-hour
laws prior to November 28, 2016.

59. Upon information and belief, Defendants never obtained any written guidance
from the U.S. Department of Labor concerning their pay practices and policies.

60. | No exemption from overtime applies or applied to Plaintiff when she worked
or works more than 40 hours in a workweek for Defendants.

COUNT 1 — Willful Violation of FLSA (All Defendants)

61. Plaintiff adopts herein by reference paragraphs | through 60 above as if fully
set forth herein.

62. Atall times relevant hereto, Agape Health, Choi, and Lee were "employers"
within the meaning of the FLSA. 29 U.S.C. § 203(d).

63.  Atall times relevant hereto, Agape Health, Choi, and Lee were engaged in
"interstate commerce" within the meaning of the FLSA.

64. Plaintiff was an "employee" within the meaning of the FLSA.

65. Agape Health, Choi, and Lee were required to pay Plaintiff compensation at
the rate of one and a half times her proper regular hourly wage for all hours worked in excess
of forty hours per week.

66. Throughout the entire employment period of November 28, 2016 through April

28, 2019, Agape Health, Choi, and Lee failed to compensate Plaintiff at the rate of one and a

-9-
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 10 of 12 PagelD# 10

half times her regular hourly rate for all hours worked in excess of forty hours per week, in
violation of the provisions of the Fair Labor Standards Act.

67. During the time Plaintiff was employed by Agape Health, Choi, and Lee, all of
the Defendants did not comply with the requirement of posting the notice prescribed by the
Wage and Hour Division of the Department of Labor at the workplace of any employer of
employees subject to the Fair Labor Standards Act’s minimum wage provisions, and keep
posted a notice explaining the Act in a conspicuous place in all of their establishments so as to
permit employees to readily read it.

68. The Plaintiff did not have knowledge of her rights to obtain the federal
minimum wage and overtime wages because of the actions of Agape Health, Choi, and Lee.

69. The actions of Agape Health, Choi, and Lee complained of herein constitute a
willful violation of the FLSA, and prevented Plaintiff from having knowledge of her rights to
obtain the federal minimum wage and overtime wages.

70. The violations of Agape Health, Choi, and Lee make each of them liable to
Plaintiff for all unpaid overtime compensation, and an additional equal amount as liquidated
damages, in an amount to be determined at the trial of this action.

71. Agape Health, Choi, and Lee did not have a good faith basis for their failure to
properly pay the Plaintiff for the proper regular wages or overtime wages.

72. No exemption from overtime wages applied to Plaintiff's employment with
Agape Health, Choi, and Lee.

73. Agape Health, Choi, and Lee’s failure to post the notice required by the WHD
was willful and intentional, as it was designed to avoid giving its employees knowledge of the

minimum requirements of the FLSA.

«10 <
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 11 of 12 PagelD# 11

Count 2- Breach of Contract (All Defendants)

74. Plaintiff adopts herein by reference paragraphs | through 60 above as if fully
set forth herein.

75. Plaintiff and the Defendants entered into an agreement under which the
Defendant agreed to pay the Plaintiff $11.50 per regular hour worked.

76. | The Defendants breached the agreement, as aforesaid, by failing to render
payment to the Plaintiff for all regular hours worked at the rate of $11.50 per hour, and by
failing to render payment to the Plaintiff for all overtime hours worked at the rate of $17.25
per hour, for the entire employment period of November 28, 2016 through April 28, 2019.

77. The Plaintiff performed all of the duties required of her pursuant to the terms
of the parties’ contract.

78. As a direct result of the aforesaid breach of contract, the Defendants are
indebted to the Plaintiff in the amount of $17,007.29, or an amount to be determined at trial,
along with costs expended.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter
judgment against all Defendants, jointly and severally, in the following amounts:

Count I: an award against all Defendants for the amount of unpaid regular time and
overtime wages owed, calculated at a rate that is not less than one and a half (1.5) times
Plaintiff's regular hourly rate for all overtime hours worked, an award of liquidated damages
equal to the total amounts of unpaid wages owed, not less than $34,014.58, together with an
award of reasonable attorneys’ fees and all costs, plus interest, and

Count 2: an award against all Defendants for the amount of wages which were not

properly paid pursuant to the parties’ contract, in an amount to be determined at trial, but not
less than $17,007.29, together with all costs, plus interest.

-ll-
Case 1:20-cv-00760-CMH-TCB Document1 Filed 07/07/20 Page 12 of 12 PagelD# 12

JURY TRIAL DEMAND
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the Plaintiff, on behalf

of the Plaintiff, demands a trial by jury on all questions of fact raised by this complaint.

KWANG OK SUH
By Counsel

MACDOWELL LAW GROUP, P.C.

/s/ Richard F. MacDowell, Jr.
Richard F. MacDowell, Jr., VSB#21083
10500 Sager Avenue, Suite F
Fairfax, Virginia 22030
Tel: (703) 277-2811
Fax: (703) 277-2877
rfm@lawmacdowell.com

Counsel for Plaintiff

. {3-
